MEMORANDUM **
Arturo Mora-Arciga appeals his two-count conviction, after a jury trial, and resulting 120-month sentence for importation of heroin, in violation of 21 U.S.C. §§ 952(a) and 960, and possession with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Mora contends that the district court erred in denying his motion for judgment of acquittal under Federal Rules of Criminal Procedure, Rule 29, because the government failed to present sufficient evidence to prove either knowing possession or intent to distribute. We review de novo and conclude that, viewing the evidence in the light most favorable to the prosecution, a rational trier of fact could have found beyond a reasonable doubt that Mora knowingly possessed heroin with the intent to distribute. See United States v. Tisor, 96 F.3d 370, 379 (9th Cir.1996) (setting forth legal standard for reviewing denial of Rule 29 motion for acquittal); United States v. Davila-Escovedo, 36 F.3d 840, 843 (9th Cir.1994) (explaining that jury may infer both knowledge of possession and intent to distribute from quantity and value of drug possessed, and may infer knowledge of possession from fact that appellant was driver and sole occupant of *983vehicle containing drugs); United States v. Barbosa, 906 F.2d 1366, 1368-1369 (9th Cir.1990) (allowing inference of knowledge of possession from defendant’s apparent nervousness and inconsistent statements given during airport inspection).
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.